Lochrane, C. J.
This was a bill brought by Cargile, as administrator of Crawford, showing that his intestate left property in the city of Albany, to which it appeared he held bond for title from one N. W. Collier, for which his notes were outstanding. The property was sold at administrator’s sale, and was purchased by Brown, who complied with the terms of the sale, and the fund now due and arising from such sale is the subject matter of this controversy. The notes outstanding for the purchase-money are about $700 00, and it further appears that Wimberly, the plaintiff in error, claims a lien of judgment obtained "at common law, in 1856 or 1857, upon which an appeal has been entered, and final judgment obtained against said Collier. The bill makes the various creditors, of whom there are outstanding many and for various amounts, parties, requiring them to come into Court and adjudicate their said claims according to their priorities. The bill also alleges certain amounts due to the administrator for actual expenses paid out upon the property, and prays a perpetual injunction against theinforcementof Wimberly’s^, fa., upon the ground that Collier had aliened a large amount of other property since the sale of the property in dispute. Upon the final hearing of the case, the jury found a decretal verdict requiring Brown to pay the purchase-money and interest; also, decreed the payment of the amount due the administrator for expenses and such compensation as he was entitled to, as such administrator, first to be discharged out of said fund; next, that he be paid his reasonable expenses for counsel fees in and about the litigation, and that the balance be paid to the notes for the purchase-money, and then to the fi. fa. in favor of Wimberly.
*608In the opinion we entertain of this case, we hold that the verdict of the jury under the facts was correct, in part, so far as it found in favor of decreeing a title to Brown to the premises in dispute upon his compliance with the terms of sale, and upon full payment of the principal and interest due to the administrator; and also in finding that the amounts due to such administrator for his expenditures, administration fees, and reasonable attorney’s fees, to be fixed by the Court, be paid; but the Court erred in sustaining such verdict applying the balance of the proceeds of the sale to the notes due Collier as a priority over the lien of the judgment held by "Wimberly. And we direct that the decree in this case be so moulded as to pay the balance over to the extinguishment of this fi. fa. The lien of this judgment at common law, pending the appeal attached to all property belonging to Collier at the time of its rendition, so far as to prevent its alienation. And inasmuch as the title remained in Collier, his transfer of the notes due for the purchase-money did not give such note by such transfer as collaterals, a priority over such judgment fixed by its rendition at common law. As to the rights or equities in the alienation of other property by Collier, we are not called upon to decide, as such purchasers are not parties to this bill, and their respective rights not in controversy before us. In the case made, the lien of judgment upon this property, held under bonds for titles by Crawford, was not displaced by the sale of Collier to Crawford, nor could it give to the notes given for the purchase-money a priority over such lien of judgment.
Judgment affirmed.